—Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered June 25, 1996, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of 33A to 7V2 years, unanimously affirmed.
Defendant’s claim regarding the factual sufficiency of the indictment is waived by his guilty plea and is unpreserved (see, People v Iannone, 45 NY2d 589, 600-601). His claim regarding the factual sufficiency of his allocution is unpreserved since he failed to object at sentencing and did not move to withdraw his plea or to vacate the judgment of conviction (People v Toxey, 86 NY2d 725; People v Teddy, 227 AD2d 182). Defendant’s allocution, in which he acknowledged every element of the crime, did not cast significant doubt on his guilt.
We perceive no abuse of sentencing discretion. Concur—Sullivan, J. P., Rosenberger, Williams and Saxe, JJ.